DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Felix L. Fischer (Reg. No. 31,614) on 30 March 2021.

The application has been amended as follows: 

The Specification:
Paragraph 16 was amended as follows:
[Para 1 6] An optical light shield 2 is integrated into the optical assembly 14 by attachment to lens holder 3 and extending from the lens holder 3 opposite the resilient cold shield 4 and terminating proximate the window 1 to minimize thermal radiation interfering with the infrared image that is being focused by the lenslet array 12. The optical light shield 2 is optical light shield 2 to potentially interfere with the infrared light from the scene viewed through the window 1. The inside of the optical light shield 2 is coated or painted with a black material that has low reflectivity and low emissivity properties. The purpose is to keep any stay light (heat) from reflecting into the light coming from the scene that will be focused by the lenslet array 12 and imaged by a detector array 8 (focal plane array).

Paragraph 20 was amended as follows:
[Para 20]     A second alternative motor arrangement for reducing heat leak is shown in FIG. 5. A vacuum seal 16 is provided in the Dewar housing 6 allowing drive rod 21 or other actuating mechanism to axially translate into the Dewar housing 6. Drive rod 21 is attached to a first end of a bellows spring 17 which is attached at a second end to the insulating translation arm 11. Translation of the drive rod 21 creates a compression or extension force in the bellows spring 17 that is transferred to the insulating translation arm 11 to extend or retract the optical assembly 14 including the resilient cold shield 4. While shown as providing a direct corresponding translation between extension and contraction of the bellows spring 17 with extension and contraction of the optical assembly 14, a hinged the optical light shield 2 is alternately employed for counter-action between the bellows spring 17 and optical assembly 14 whereby compression force of the bellows spring 17 results in extension of the optical assembly 14 and extension force on the bellows spring 17 results in contraction of the optical assembly 14.

Paragraph 21 was amended as follows:
[Para 21]     Light baffles 10 are used to ensure that the scene that is being imaged by the different lenslets in the lenslet array 12 and focused on the detector array 8 are shielded from one another to reduce optical crosstalk. It is important that the light baffles 10 are made of a material with high thermal conduction in order to allow cooling by conductive contact with the structure of the optical assembly 14 so that they do not radiate unwanted thermal signal (background) and interfere with the infrared image that is being focused by the lenslets in the lenslet array 12 and imaged by the detector array 8. The light baffles 10 may be attached to the lens holder 3 as shown in FIG. 1 or to the adapter ring 5 as shown in FIG. 2. The length of the light baffles 10 is critical and is as long as possible to ensure image isolation between the lenslets array 12 and the detector array 8 as the lenslet array 12 is translated along the optical axis 15. In either exemplary implementation, length of the light baffles 10 is determined to provide a gap 24 equal to the total range of traverse of the lens holder 3 relative to the adapter ring 5. A stopping mechanism such as a proximity sensor or feeler switch 26a may be employed to stop the motor 9 to prevent the light baffles 10 from hitting the detector array 8 with a similar feeler switch 26b to prevent the optical light shield 2 from contacting window 1.

The Claims:
Claim 8 was amended as follows:
8. (Currently Amended) The cold stage actuation system as defined in claim 1, wherein the dewar comprises an external cavity, and the cold stage actuation system further comprises: 
a drive rod from the motor axially translatable within the external cavity; 
a first magnetic element attached to the drive rod; and 
a second magnetic element arranged for a magnetic coupling with the first magnetic element concentric to the external cavity and first magnetic element, and attached to the insulating translation arm, whereby a translation of the first magnetic element within the external cavity is mirrored by a translation of the second magnetic element and the insulating translation arm, thereby extending or retracting the optical assembly along the optical axis.

Claim 12 was amended as follows:
12. (Currently Amended) The cold stage actuation system as defined in claim 10, wherein the corrugated wall of the resilient cold shield is neither compressed or decompressed in a neutral position in a range of travel, and upon an actuation of the motor, a translation of the optical assembly is performed by stretching or contracting the corrugated wall of the resilient cold shield.


Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claims 1-12, Brown (U. S. Patent No. 8,749,636 B2) disclosed a cold-stage actuation system that comprises:
a dewar (215);
a cold finger (235) extending into the dewar;
an optical assembly having:
a flange (230);
a detector array (225) supported in the flange;
a lens holder (240); and
a lenslet array (241 and 242).
Furthermore, Hinnrichs (U. S. Patent No. 7,910,890 B2) disclosed a cold-stage actuation system that comprises:
an optical assembly having:
a resilient cold shield (204);
a motor (206); and
an insulating translation arm (212) connected to the motor and connected to the optical assembly.
However, the prior art failed to disclose or fairly suggested a cold-stage actuation system as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Response to Amendment
Applicant’s amendments filed 11 January 2021 with respect to claim 9 have been fully considered.  The objections of claim 9 have been withdrawn.
Applicant’s amendments filed 11 January 2021 with respect to claim 11 have been fully considered.  The objections of claim 11 have been withdrawn.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Bartosewcz et al. (U. S. Patent No. 9,939,321 B2) disclosed a hyper-spectral optical element for monolithic detectors.
Pereverzev (U. S. Patent No. 9,366,574 B2) disclosed an infrared (IR) photon-sensitive spectro-microscopy in a cryogenic environment.
Chrisp et al. (U. S. Patent No. 8,736,836 B2) disclosed an echelle-grating multi-order imaging spectrometer comprising a cata-dioptric lens.
Ginn et al. (U. S. Patent No. 7,592,594 B2) disclosed a method of a construction of CTE machining-structure with wafer processing and a resulting structure.
Ruocco-Angari (U. S. Patent No. 7,500,367 B2) disclosed a cooled cryostat device.
Takahashi et al
Ross et al. (U. S. Patent No. 6,070,414 A) disclosed a cryogenic cooler comprising a mechanically-flexible thermal interface.
Mengel et al. (U. S. Patent No. 5,966,945 A) disclosed a universal focal-plane Dewar assembly.
Montanari (U. S. Patent No. 5,619,039 A) disclosed a device for a detection of infrared radiation.
Romano et al. (U. S. Patent No. 5,598,966 A) disclosed a Dewar comprising a brazed lower vacuum housing.
Iddan (U. S. Patent No. 5,561,294 A) disclosed a hand-held infrared imaging probe.
Gallagher et al. (U. S. Patent No. 5,552,608 A) disclosed a closed-cycle gas cryogenically-cooled radiation detector.
Skertic (U. S. Patent No. 5,548,963 A) disclosed a Joule-Thomson cryostat.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allen C. Ho whose telephone number is (571) 272-2491.  The examiner can normally be reached on Monday - Friday 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J. Makiya can be reached on (571) 272-2273.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.



Allen C. Ho, Ph.D.
Primary Examiner
Art Unit 2884


/Allen C. Ho/Primary Examiner, Art Unit 2884